Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument/Amendment
Claims 1-17 are cancelled. New claims 18-22 are presented. 
Applicant argues that the prior art fails to disclose that “vibration controlling information varies with distance,” and that “the different vibrating device can vibrate in the different prompt area according to where the second game character is.” As pointed out in the rejection below, the secondary reference to Brav shows each of these elements. 
Consequently, the rejection is respectfully maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2018/0345131) in view of Brav (US 2016/0184703). 
Regarding Claims 18 & 22: Yamashita discloses a method, apparatus and terminal device executing a program,(Abstract, Fig. 6), for prompting position of a game character applied to a terminal device, wherein the terminal device comprises a display screen, a first vibrating device, and a second vibrating device; (Fig. 1, terminal device comprises a game controller with a display, handheld left and right portions of the controller comprise vibrators {Fig. 8, 107, 117}, the right and left vibrators emit sensory feedback to indicate when a game character’s hand is on a portion of a game object, Fig. 10, ¶¶ 113-116).
 Yamashita discloses the display screen comprises a first prompt area and a second prompt area, (Figs. 10/11, in Fig. 10, the prompt area comprises game wall 136 being contacted by the character’s right hand, in Fig. 11, the prompt area comprises game wall 136 being contacted by the character’s left hand, ¶¶ 113-116); the first prompting device is set to correspond to the first prompt area, (¶ 114, left vibrator vibrates more strongly than right vibrator in response to virtual character’s hand on left wall, Fig. 10), and the second prompting device is set to correspond to the second prompt area, (¶ 115, right vibrator vibrates more strongly than left vibrator in response to virtual character’s hand on right wall). Yamashita discloses the method for prompting position comprises: acquiring a first position information of a first game character in a game screen, (Fig. 10, ¶ 114, position of game character’s hand on left wall); 
Yamashita discloses the invention substantially but does not make explicit, acquiring a second position of a second game character in the game screen; calculating a distance between the first game character and the second game character; determining whether the distance exceeds a distance threshold, skipping generating vibration controlling information if the distance exceeds the distance threshold; calculating to obtain a vibration controlling information for controlling the vibration of at least one of the 
However, in a related invention, Brav teaches each of these limitations. Specifically, see Brav Fig. 5, and ¶ 65, showing a player character P1 and a number of secondary objects O1-O3 whose positions are identified within the player’s field of view of or lack thereof. See Brav ¶¶ 39, 60, teaching determining a distance between the player’s character P1 and the secondary game characters, namely, by determining “proximity” and “virtual distance” between objects. See Brav ¶¶ 67, 68, vibratory feedback is scaled based on a distance between the player and secondary objects, “such that the secondary objects closer to the primary object cause increased feedback as compared to secondary objects further from the primary object.” The feedback may also be binary (on or off) such that if the secondary object exceeds a given distance, no vibratory feedback is outputted. See Brav ¶ 69, haptic feedback is provided on the user’s body relative to the secondary object, i.e., if the secondary object is behind the player, feedback is provided at the rear of the player’s neck, if the secondary object is to the side, feedback is provided to that side of the player’s head. Finally, see Brav ¶ 70, wherein the frequency, amplitude, waveform, etc. of the vibratory feedback varies based on relative distance been the player and secondary objects. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have incorporated multiple characters with proximity/distance detection and vibration feedback, as suggested by Brav, in the system of Yamashita for several reasons including alerting a player to enemy characters in a combat-themed game. 
Regarding Claim 19: Yamashita in view of Brav shows that the claimed equation, Vi = ( 1 – Pi/Pmax ) * Vmax is satisfied. For example, referring again to Brav Fig. 5, suppose Pi is the distance between player character P1 and secondary character O3. Suppose Pmax, the preset distance threshold equals the distance defined by the field of view. Here, since character O3 is not within the player’s field of view, (i.e., it is outside of the proximity threshold), distance Pi is equal to distance Pmax. In this 
Regarding Claims 20 & 21: Yamashita discloses that the vibration controlling information is a voltage. (Yamashita ¶ 95, noting that voltage also implies an electric current since voltage is the product of current and resistance, (i.e., V = IR). Therefore, in view of Brav, as discussed above, since the vibratory feedback is only provided for secondary objects within a proximity or distance from the player object, the voltage and current to drive the vibrators is calculated based on the distance. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715